                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

THE REDEEMED CHRISTIAN CHURCH OF:
GOD (VICTORY TEMPLE) BOWIE,
MARYLAND                        :

     v.                            :   Civil Action No. DKC 19-3367

                                   :
PRINCE GEORGE’S COUNTY, MARYLAND
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this religious

exercise rights and zoning case is the motion to dismiss filed by

Defendant Prince George’s County, Maryland (“the County”).         (ECF

No. 12).   The issues have been fully briefed, and the court now

rules, no hearing being deemed necessary.      Local Rule 105.6.   For

the following reasons, the motion to dismiss will be denied.

I.   Background

     The Redeemed Christian Church of God (Victory Temple) Bowie,

Maryland   (“Victory    Temple”)   “is   a   religious   congregation

associated with the Redeemed Christian Church of God (“RCCG”)[.]”1

(ECF No. 1, ¶ 6).     “Victory Temple was founded in 1996 and moved

to its present location at 13701 Old Annapolis Road, Bowie, MD

(the “Old Annapolis Road site”) in 2002.”       (Id., ¶ 7).   Victory

Temple’s membership has grown from approximately 500 members in




     1 Unless otherwise noted, the following facts are undisputed
and construed in the light most favorable to Victory Temple.
1996 to over 2,000 members today.       The Old Annapolis Road site “is

too small to accommodate Victory Temple’s growing congregation.”

(Id., ¶ 11).    “In February 2018, Victory Temple purchased four

parcels of land located at 14403 Mount Oak Road, Bowie, MD,” (the

“Mount Oak Road site”).      (Id., ¶ 18).     Victory Temple hopes to

build a new church facility at the Mount Oak Road site to house

adequately its growing congregation.

     The development process for the Mount Oak Road site has at

least two initial steps.    First, Victory Temple must seek to amend

the County’s 2008 Water and Sewer Plan to upgrade the Mount Oak

Road site from “Category 5 (Future Community System) to Category

4 (Community System Adequate for Development Planning).”       (ECF No.

1, ¶ 23).   Second, Victory Temple must submit “a preliminary plan

of subdivision to the Maryland-National Capital Park and Planning

Commission (“M-NCPPC”), [the County’s] Planning Board.”          (Id.,

¶ 26).   The M-NCPPC “may not approve a preliminary plan unless the

property has adequate public facilities, including public sewer

and water.”    (Id.).   Victory Temple focuses on the first step.

     “The Mount Oak Road site is zoned R-E (Residential Estate),

a zone in which a church is an expressly permitted use.”      (ECF No.

1, ¶ 19).   “The Mount Oak Road site is within [the County’s] Sewer

Envelope, which is the area within which public water and sewer

facilities may be approved.”           (Id., ¶ 20).    “Victory Temple

submitted an application to the County’s Department of Permitting,

                                   2
Inspections and Enforcement to amend the County’s 2008 Water and

Sewer Plan[.]”2      (Id., ¶ 22).        The “requested amendment would

upgrade the Mount Oak Road site’s water and sewer category” and

“[t]he proposed upgrade would allow public water and sewer service

[to be supplied eventually] to the Mount Oak Road site.”              (Id.,

¶ 22–23).    In contrast, Category 5 properties have one water and

sewer option – a well and septic system.          (Id., ¶ 25).

     The City Manager for the City of Bowie, the County Executive,

and the M-NCPPC each recommended that the Mount Oak Road site

advance to Category 4.        (ECF No. 1, ¶¶ 27–30).        Following two

public hearings, in which community members “expressed opposition

to Victory Temple’s plan to build a church at the Mount Oak Road

site[,]”    the   County   Council   voted   to   deny   Victory   Temple’s

requested amendment.        (Id., ¶¶ 31–34).       Consequently, Victory

Temple cannot proceed to the preliminary planning stage.              (Id.,

¶ 35).




     2 In reviewing a motion to dismiss, the court may consider
allegations in the complaint, matters of public record, and
documents attached to the complaint that are integral to the
complaint and authentic. See Fed.R.Civ.P. 10(c); Philips v. Pitt
Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).        Here,
Victory Temple attaches to its complaint its application for an
amendment to the 2008 Water and Sewer Plan, (ECF No. 1-8), and the
2008 Water and Sewer Plan, (ECF No. 1-9), along with other
documents relating to its plans for the Mount Oak Road site. The
County does not contest the authenticity of these documents and
references some of them in its motion to dismiss.     (ECF No. 12-
1, at 2–3). Thus, the court may consider these documents without
converting the motion into one for summary judgment.
                                     3
      On November 22, 2019, Victory Temple filed a complaint against

the County and asserted one claim: violation of the Religious Land

Use and Institutionalized Persons Act of 2000 (“RLUIPA”).           (ECF

No. 1).    On December 16, 2019, the County filed the presently

pending motion to dismiss.      (ECF No. 12).     On January 3, 2020,

Victory Temple responded.3      (ECF No. 16).     On January 22, 2020,

the County replied.     (ECF No. 18).

II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.    Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).        In evaluating the complaint,

unsupported legal allegations need not be accepted.            Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).            Legal

conclusions   couched   as   factual    allegations   are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).    “[W]here the well-pleaded facts do not permit




      3Victory Temple filed a motion for preliminary injunctive
relief contemporaneously with its filing of the complaint. (ECF
No. 2). The County opposed the motion for preliminary injunctive
relief, (ECF No. 13), and Victory Temple consolidated its response
to the motion to dismiss with its reply in support of the motion
for preliminary injunctive relief, (ECF No. 18).      This opinion
addresses only the motion to dismiss.
                                   4
the court to infer more than the mere possibility of misconduct,

the complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”               Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).       Thus, “[d]etermining whether a complaint

states a plausible claim for relief will. . . be a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense.”            Id.

III. Analysis

       RLUIPA protects land use as religious exercise and states:

              No government shall impose or implement a land
              use regulation in a manner that imposes a
              substantial burden on the religious exercise
              of a person, including a religious assembly or
              institution,     unless     the     government
              demonstrates that imposition of the burden on
              that person, assembly, or institution[:] (A)
              is in furtherance of a compelling government
              interest; and (B) is the least restrictive
              means    of   furthering    that    compelling
              governmental interest.

42 U.S.C. § 2000cc(a)(1).           The above provision “applies in any

case     in   which   the   substantial          burden   is   imposed   in     the

implementation of a land use regulation or system of land use

regulations, under which a government makes. . . individualized

assessments of the proposed uses for the property involved.”                    42

U.S.C.    § 2000cc(a)(2).      If    a    plaintiff       produces   prima    facie

evidence to support a RLUIPA violation, “the government shall bear

the burden of persuasion on any element of the claim, except that

the plaintiff shall bear the burden of persuasion on whether the

                                          5
law    (including    a    regulation)    or       government     practice     that   is

challenged by the claim substantially burdens the plaintiff’s

exercise of religion.”         42 U.S.C. § 2000cc-2(b).              RLUIPA “shall be

construed in favor of a broad protection of religious exercise, to

the     maximum      extent     permitted         by     [its    terms]      and     the

Constitution[.]”         42 U.S.C. § 2000cc-3.

       A.     Land Use Regulation

       The County first contends that Victory Temple fails to state

a     claim   because     RLUIPA      “applies         exclusively     to   land     use

regulations, and amendments to county water and sewer plans are

not land use regulations as a matter of Maryland law.”                       (ECF No.

12-1, at 2).          Victory Temple emphasizes the statutory text,

“decisions      of   federal    courts       that      have   interpreted    RLUIPA’s

provisions broadly[,]” and legislative history to contend that the

denial of its amendment constitutes a land use regulation.                         (ECF

No. 16, at 10–19).          Victory Temple also questions the County’s

reliance on Maryland, rather than federal, law.                   (Id., at 14–15).

       RLUIPA     defines     “land    use       regulation”    as    “a    zoning    or

landmarking law, or the application of such a law, that limits or

restricts a claimant’s use or development of land (including a

structure affixed to land), if the claimant has an ownership,




                                             6
leasehold, easement, servitude, or other property interest in the

regulated land[.]”    42 U.S.C. § 2000cc-5.

      The County relies on Appleton Reg’l Cmty. All. v. Cty. Comm’rs

of Cecil Cty., 404 Md. 92, 98 (2008), to argue that the amendment

is not a zoning law, and therefore is not a land use regulation.

Appleton involved a challenge by a group of residents opposed to

an amendment to Cecil County’s water and sewer plan, and to a

development project generally. Id., at 96–97. The residents filed

a petition for judicial review “challenging the Board’s approval

of the [developer’s] proposed amendment” and the trial court

granted the motions to dismiss filed by both the Board and the

developer.   Id., at 97.   The Court of Appeals of Maryland affirmed

the dismissal, holding that “the proposed amendment. . . is not a

‘zoning action’” and concluding that judicial review was therefore

inappropriate.    Id., at 98.

      Fortunately, the court does not need to delve too deeply into

the   vagaries   of   Maryland   land   use   law.   Not   only   is   it

inappropriate to defer to state law for the definition of a term

in a federal statute, but it is also not entirely clear that state

law makes the distinction the County advances.

      RLUIPA refers, first to “land use regulation” and then, as

part of the definition, includes “a zoning law.”       Although it is

obvious that state law is involved in the analysis, definition of

the term “zoning” is a matter of federal law:

                                    7
               Our analysis is guided by the general
          principle “that federal law governs the
          application of Congressional statutes in the
          absence of plain language to the contrary.”
          Yanez-Popp v. INS, 998 F.2d 231, 236 (4th Cir.
          1993); see NLRB v. Natural Gas Util. Dist.,
          402 U.S. 600, 603, 91 S.Ct. 1746, 29 L.Ed.2d
          206 (1971) (“[I]n the absence of a plain
          indication to the contrary. . . it is to be
          assumed when Congress enacts a statute that it
          does not intend to make its application
          dependent on state law.”) (internal quotation
          marks omitted). Since section 922(g) does not
          direct us to apply Virginia law in determining
          whether a defendant has been “committed” under
          the statute, the question remains one of
          federal law.     See, e.g. United States v.
          Chamberlain, 159 F.3d 656, 658 (1st Cir.
          1998); United States v. Waters, 23 F.3d 29, 31
          (2d Cir. 1994).

United States v. Midgett, 198 F.3d 143, 145 (4th Cir. 1999).

Furthermore,

          It first bears noting that the precise
          definition of “zoning” is difficult to
          delineate. Fortress Bible Church v. Feiner,
          694 F.3d 208, 216 (2d Cir. 2012). In general
          terms, zoning refers to the “legislative
          division   of   a   region,   esp[ecially]   a
          municipality, into separate districts with
          different regulations within the districts for
          land use, building size, and the like.”
          Zoning, Black’s Law Dictionary (10th ed.
          2014); cf. Ala. Code § 11–52–70 (authorizing
          municipal corporations within Alabama to
          divide territory for different uses).

Martin v. Houston, 196 F. Supp. 3d 1258, 1264 (M.D. Ala. 2016).

The Supreme Court of the United States also recognizes that the

meaning of a term cannot be divorced from its context.     See, e.g.,




                                8
Yates v. United States, 574 U.S. 528, 135 S.Ct. 1074, 1081-82

(2015).

        The sole issue in Appleton was whether the proposed water and

sewer amendment was a “zoning action” within the meaning of a

Maryland statute outlining the availability of judicial review.

404 Md. at 98.     The judicial review statute provides: “Any of the

following persons may file a request for judicial review of a

decision of a board of appeals or a zoning action of a legislative

body by the circuit court of the county: (1) a person aggrieved by

the decision or action; (2) a taxpayer; or (3) an officer or unit

of the local jurisdiction.”     Md. Code Ann., Land Use (“LU”) § 4-

401.4

        This judicial review statute does not apply to the County.

See Bazzarre v. Cty. Council of Prince George’s Cty., 2017 WL

2334472, at *21 (Md.Ct.Spec.App. May 30, 2017) (“LU § 4-401,

however, does not apply to Prince George’s County; rather, the

applicable statute is LU § 22-407.”).        Moreover, Appleton merely

held that the proposed amendment was a “planning action” rather

than a “zoning action” and that, therefore, judicial review was

unavailable.      404 Md. at 99.       Appleton does not suggest that




        4
       Appleton identifies the statute as Maryland Code, Article
66B § 4.08(a).   404 Md. at 98.    Maryland repealed Article 66B
§ 4.08(a) and reenacted it as Land Use § 4-401. Md. Code Ann.,
Land Use § 4-401 (“This section is new language derived without
substantive change from former Art. 66B, § 4.08(a).”).
                                   9
planning actions are not also a form of zoning and subsequent cases

suggest just that.

     Bethel World Outreach Church v. Montgomery Cty. (“Bethel I”),

184 Md.App. 572 (2009), is particularly instructive.               Bethel I

explains that “[n]either a planning action nor a comprehensive

zoning action is appealable under [LU § 4-401] as a ‘zoning

action.’”    184 Md.App. at 591 (quoting Gregory v. Bd. of Cty.

Comm’rs of Frederick Cty., 89 Md.App. 635, 640–41 (1991)).             This

suggests that what constitutes a “zoning action” for judicial

review is narrower than zoning.       Bethel I also discusses Appleton,

noting that Appleton “distinguished between comprehensive zoning

and planning actions on one hand, and piecemeal zoning actions on

the other[.]”    Id.   Bethel I states that Appleton “concluded that

the water and sewer plan amendment at issue fell into the former

category”   –   that   is,   into   comprehensive   zoning   and   planning

actions.    Id. at 592.      More explicitly, Bethel I concludes that

Appleton “likened the [water and sewer plan amendment process] to

comprehensive zoning.”5 Id. Finally, Bethel I “assum[ed] arguendo


     5  The court will not address the distinction between
legislative and quasi-judicial action and its import to the
availability of judicial review. The court notes, however, that
amendments to water and sewer plans may be legislative or quasi-
judicial. Bethel I, 184 Md. App. at 246 (“We are not holding that
all actions. . . amending the water and sewer plan. . . are
necessarily legislative.”); Dugan v. Prince George’s Cty., 216 Md.
App. 650, 661 (2014) (noting that “it is permissible to identify
situations where amending the water and sewer plan is a quasi-
judicial action”).
                                     10
that RLUIPA applies to the. . . decision to deny a water and sewer

plan amendment[,]” which additionally supports the conclusion that

the availability of judicial review does not control the question

of whether an action constitutes a land use regulation.               Id. at

604.

        Both parties discuss Bethel World Outreach Ministries v.

Montgomery Cty. Council (“Bethel II”), 706 F.3d 548 (4th Cir. 2013)

and Reaching Hearts Int’l, Inc. v. Prince George’s Cty., 584

F.Supp.2d 766 (D.Md. 2008).         (ECF No. 12-1, at 7-8; ECF No. 16, at

16–17).    These cases involve denials of water and sewer category

changes and support the conclusion that the County’s denial of

Victory Temple’s proposed amendment is within RLUIPA’s scope as a

land use regulation.        The County attempts to distinguish these

cases     by   arguing   that   they      involve   enactments   of   zoning

legislation, in addition to denials of water and sewer category

changes.       (ECF   No.   12-1,    at     7–8).    This   distinction   is

unpersuasive.     In Reaching Hearts, these two actions related to

two separate parcels of land and the court nonetheless analyzed

whether each action imposed a substantial burden on the plaintiff.

584 F.Supp.2d at 784–787 (“The jury heard testimony that the

Defendant’s denials of [the plaintiff’s] water and sewer category

change applications. . . prevented [the plaintiff] from building

its church or church school anywhere on the rear portion of its

property. . . and that the enactment of [legislation] foreclosed

                                       11
[the plaintiff’s] ability to build on the front 7-acre parcel[.]”).

In   Bethel   II,    Montgomery   County      simultaneously     denied     the

plaintiff’s requested amendment and “approved an amendment to the

water and sewer plan prohibiting public water and sewer service to

private institutional facilities[.]”          706 F.3d at 553.    The United

States Court of Appeals for the Fourth Circuit did not treat the

County’s two actions separately in its substantial burden analysis

and, as Victory Temple notes, “did not hold or imply that the

county’s   initial    denial   could    not   have   been   redressed     under

RLUIPA.”   (ECF No. 16, at 16).

     The term “land use regulation” or “zoning action” is used in

RLUIPA along with the concept that the government is making an

“individualized assessment of the proposed use” for the property

that “limits or restricts a claimant’s use or development of land.”

In context, the County’s denial of the water and sewer amendment

constitutes a land use regulation under RLUIPA.

     B.    Substantial Burden

     The County next contends that Victory Temple fails to allege

the imposition of a substantial burden.          (ECF No. 12-1, at 8–13).

“A substantial burden exists where a regulation ‘puts substantial

pressure on [the plaintiff] to modify its behavior.’” Jesus Christ




                                       12
Is the Answer Ministries, Inc. v. Baltimore Cty. (“JCAM”), 915

F.3d 256, 260 (4th Cir. 2019) (citing Bethel II, 706 F.3d at 556).

     The County argues that Victory Temple “does not allege any

religious ten[et] or practice that its congregants are unable to

perform or that they are forced to modify.”    (ECF No. 12-1, at 9).

The complaint does contain such allegations.      For example, Victory

Temple alleges that, as an evangelical denomination, “it must work

quickly to recruit as many followers of Christ as possible[,]”

(ECF No. 1, ¶ 9), and that it “cannot proceed to build a church.

. . that will serve to meet its religious mission[,]” (id., ¶ 41).

Moreover, Victory Temple alleges that the Old Annapolis Road site

“is too small to accommodate [its] growing congregation.”       (Id.,

¶ 11).   The Old Annapolis Road site’s limitations prevent the

congregation from worshiping as one community on the first Sunday

of every month and on religious holidays, cause crowding and

discomfort on regular Sunday services (and prevent teenagers from

worshiping    alongside     their     parents),      create   parking

inconveniences, cause crowding and chaos in Sunday school classes,

and prevent facilitation of fellowship and community service.

(Id., ¶¶ 11–17).   Moreover, Victory Temple incurs additional costs

associated with hiring traffic control and renting additional

space.   (Id., 14–15).

     The County argues that “a land use regulation must do more

than make it expensive, inconvenient[,] or difficult to practice

                                 13
a religion[]” to impose a substantial burden.               (ECF No. 12-1, at

8).   The County contends that overcrowding is insufficient to

support a substantial burden claim and cites Bethel I.                 (Id., at

9).   Bethel I does state that “bald assertions” that “existing

facilities are overcrowded [are] simply not enough to support [a]

substantial burden claim[.]”         184 Md. App. at 607.              Notably,

however, Bethel I contrasts the lack of evidence in that case with

evidence in Reaching Hearts that the denial prohibited entirely

the church from building on its property, caused the church to

suffer financial loss, and prevented the church from adhering to

its religious precepts.       Id. at 606–607.        Victory Temple does not

make bald assertions of overcrowding.             Instead, Victory Temple

alleges that overcrowding is one of many issues it faces after the

County’s denial of its proposed amendment.            Victory Temple alleges

facts that are closer to Reaching Hearts than Bethel I.                Moreover,

as Victory Temple catalogues in its opposition, federal courts

“have found overcrowding or insufficient space to constitute a

substantial burden under RLUIPA.”          (ECF No. 16, at 20–23).

      The    County    also   contends     that   Victory     Temple    “lacked

reasonable grounds” to believe it could use the property to build

a church and “assumed the risk that it would be unable to use

public water and sewer.”         (ECF No. 12-1, at 11).           The Fourth

Circuit     recently    explained   that     “land    use    regulations    can

substantially burden religious exercise where an organization

                                     14
acquires property expecting to use it for a religious purpose but

is    prevented   from   doing   so   by   the   application   of   a   zoning

ordinance.”   JCAM, 915 F.3d at 260–61. The County cites two cases,

Andon, LLC v. City of Newport News, 813 F.3d 510 (4th Cir. 2016)

and Bethel I, to support its argument.           Both are distinguishable.

Andon involved a variance request.          813 F.3d at 512–513.        Bethel

I involved a property outside the water and sewer envelope, and

the policy that allowed category change amendments was under

review.     184 Md.App. at 580–81.          In contrast, Victory Temple

purchased a property within the water and sewer envelope and within

a zone (R-E) for which a church is an expressly permitted use.

(ECF No. 1, ¶ 19).       Victory Temple sufficiently alleges that the

County’s denial of its water and sewer change application imposed

a substantial burden.

IV.    Conclusion

       For the foregoing reasons, the motion to dismiss filed by

Defendant Prince George’s County, Maryland, (ECF No. 12), will be

denied.    A separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      15
